FILED
                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS        Tenth Circuit

                               FOR THE TENTH CIRCUIT                     January 8, 2021
                           _________________________________
                                                                      Christopher M. Wolpert
                                                                          Clerk of Court
    MELISSA OLSON,

         Plaintiff - Appellant,

    v.                                                       No. 20-5034
                                                   (D.C. No. 4:18-CV-00665-FHM)
    COMMISSIONER, SSA,                                       (N.D. Okla.)

         Defendant - Appellee.
                        _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before LUCERO, HOLMES, and EID, Circuit Judges.
                  _________________________________

         Melissa Olson appeals from the district court’s judgment upholding the

Commissioner’s denial of her applications for a period of disability and disability

insurance benefits and Supplemental Security Income. Exercising jurisdiction under

28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.




*
 After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                            I

       Alleging an onset date of August 1, 2015, when she was 43 years old, Olson

applied for benefits based on fibromyalgia and other impairments. Applying the five-

step evaluation process, see Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009),

the administrative law judge (ALJ) determined at step one that Olson had not

engaged in substantial gainful activity since her onset date. At step two, she found

that Olson’s fibromyalgia and morbid obesity were severe impairments, but that her

depression and left-knee degenerative changes were non-severe. At step three, the

ALJ concluded that none of Olson’s severe impairments met or medically equaled a

listed impairment. Then, at step four, she assessed Olson with the residual functional

capacity (RFC) to perform sedentary work:

       She is able to lift, carry, push or pull up to five pounds frequently and
       10 pounds occasionally; able to sit for up to six hours in an eight-hour
       workday; able to stand and/or walk up to two hours in an eight-hour
       workday; able to occasionally climb ramps or stairs, stoop or crouch; and
       should never climb ladders, ropes or scaffolds, kneel or crawl.
She further determined that Olson was not able to perform her past relevant work.

Moving on to step five, the ALJ concluded, based upon the testimony of a vocational

expert (VE), that Olson was able to perform other jobs available in significant

numbers in the national economy. Accordingly, the ALJ held that Olson was not

disabled and denied her applications for benefits. The Appeals Council denied

review, making the ALJ’s decision the final decision of the Commissioner. The

district court affirmed.



                                            2
                                            II

      In a Social Security benefits case, “we independently determine whether the

ALJ’s decision is free from legal error and supported by substantial evidence.” Wall,

561 F.3d at 1052 (quotation omitted). “Under the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains

sufficient evidence to support the agency’s factual determinations.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (alterations adopted and quotation omitted).

“[T]he threshold for such evidentiary sufficiency is not high. Substantial evidence

. . . is more than a mere scintilla. It means—and means only—such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id.

(quotation omitted). Substantial-evidence review does not allow us to “reweigh the

evidence or retry the case.” Wall, 561 F.3d at 1052 (quotation omitted).

                                            A

      Olson argues that the ALJ did not properly consider the opinion of her treating

medical source, Dorothy Mayes, ARNP-CNP. In June 2015, Mayes completed a

handicap-placard application for Olson, marking the option that the applicant “[i]s

severely limited in . . . her ability to walk due to an neurological, or orthopedic

condition.” And in May 2017, Mayes opined that in an eight-hour workday, Olson

could sit for two to three hours and stand or walk for less than two hours. She further

opined that Olson’s obesity exacerbated her physical condition and that she needed to

rest frequently because of pain and fatigue. The VE testified that a person



                                            3
experiencing the limitations that Mayes assessed on sitting, standing, and walking

could not perform any jobs available in the national economy.

      Noting that Mayes was a treating source, but not an acceptable medical

source, 1 the ALJ gave her opinion little weight because the limitations she assessed

were not supported by the medical evidence. The ALJ also noted that the 2017

opinion Mayes submitted was incomplete: “It does not address the claimant’s ability

to lift or carry and does not include other functional limitation[s] that are relevant to

disability determination.”

      Even though Mayes was not an acceptable medical source, the ALJ was

required to consider her opinions using the same factors applicable to acceptable

medical sources. See 20 C.F.R. §§ 404.1527(f)(1), 416.927(f)(1). The ALJ’s

primary reason for discounting Mayes’ opinions was that they were not supported by

the medical evidence. This is a legitimate reason to discount a medical opinion. See

id. §§ 404.1527(c)(3), 416.927(c)(3). The question, therefore, is whether substantial

evidence supports this asserted reason.

      On the same date Mayes filled out the June 2015 placard application opining

that Olson’s ability to walk was “severely limited,” her examination indicated that

Olson’s gait was “normal, both sides, full weight bearing, no assistive device.”

Mayes further “[e]ncourage[d] exercise,” although she recognized that back and knee


1
 Olson applied for benefits before March 27, 2017, the effective date of regulations
expanding the definition of “acceptable medical source” to include advanced nurse
practitioners. See 82 Fed. Reg. 5844, 5844-46 (Jan. 18, 2017).

                                            4
pain would cause “some difficulty.” A month later, Mayes’ examination notes again

reported that Olson’s gait was “normal, both sides, full weight bearing, no assistive

device.” These relatively normal examination findings constitute substantial

evidence to support the ALJ’s decision to discount Mayes’ June 2015 placard

application opinion as unsupported by the medical evidence.

      As reason for her May 2017 assessed limitations on sitting, standing, and

walking, Mayes identified Olson’s antalgic gait, her “[d]ifficulty getting out of seated

position,” and the fibromyalgia tender points assessed upon examination. The

examination notes from January to April 2017 do document an antalgic gait,

difficulty in changing positions, and tender points. But Mayes did not explain how

these results related to her assessed limitations, and neither the proffered reasons nor

the examination notes appear to support these assessments. Two agency physicians

who reviewed the medical records determined that Olson could perform the full range

of light work, 2 which includes jobs that “require[] a good deal of walking or

standing” or “sitting most of the time with some pushing and pulling of arm or leg

controls,” 20 C.F.R. §§ 404.1567(b), 416.967(b). To the extent that Olson argues the

ALJ should have discussed the medical evidence in more depth, such an argument

would not furnish us with a basis for reversal. “Where, as here, we can follow the

adjudicator’s reasoning in conducting our review, and can determine that correct


2
 The ALJ gave the agency reviewers’ opinions little weight because she assessed
Olson with an RFC for sedentary work rather than light work. This tailoring of the
RFC to a more restrictive level, however, worked to Olson’s benefit.

                                           5
legal standards have been applied, merely technical omissions in the ALJ’s reasoning

do not dictate reversal.” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir.

2012). “In conducting our review, we should, indeed must, exercise common sense.

The more comprehensive the ALJ’s explanation, the easier our task; but we cannot

insist on technical perfection.” Id.

      Olson further complains that the ALJ did not discuss Mayes’ opinions that

obesity exacerbated her other physical conditions and that she had difficulty rising

from a seated position. The decision indicates, however, that the ALJ considered the

opinions, and any failure to discuss them in detail does not rise to the level of

reversible error. “In the case of a nonacceptable medical source . . . the ALJ’s

decision is sufficient if it permits us to follow the adjudicator’s reasoning.” Id. at

1164 (quotation omitted).

                                            B

      Olson also argues that the ALJ did not properly consider Olson’s own

statements about her impairments. Olson testified that her fibromyalgia tired her and

that she suffered from pain in her knees, hips, shoulders, wrists, and ankles. She

stated that she could not do work, such as household chores, for more than ten

minutes, and then she had to lie down for approximately thirty minutes before she

could do anything else. Of her waking time, she estimated that she spent

approximately nine hours, or 85 to 90 percent, lying down. She further estimated

that she could sit for approximately thirty minutes and stand or walk for fifteen

minutes before needing to lie down. By the time of her hearing, she used a cane to

                                            6
help her stand from a seated position and to help her walk. She was able to do some

cooking and household chores, and she went to the grocery store with her mother.

She had been working part-time as a waitress in a small café, but her hours had been

reduced until she was working only two or three hours a day, and only one or two

days a week.

      The ALJ found that Olson’s testimony about the extent of her pain was “not

entirely consistent with the medical evidence and other evidence in the record.” At a

later point in her decision, the ALJ further explained that Olson had alleged her pain

was 10 out of 10 at examinations before her alleged onset date, but the examination

findings “were not consistent with such a severe pain level.” Moreover, “prior to

[Ms. Olson’s 2014] consultative examination, she admitted that she did not take her

pain medication and if she had, she would have been in a lot less pain.” The ALJ

also noted that although Olson “indicated that she could barely do anything and lied

down about 85 to 90 percent of the day[, she] appeared to be able to perform simple

household chores, could drive, and continued to work part-time until recently.”

      “Credibility determinations are peculiarly the province of the finder of fact,

and we will not upset such determinations when supported by substantial evidence.

However, findings as to credibility should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of findings.” Newbold v.

Colvin, 718 F.3d 1257, 1267 (10th Cir. 2013) (quotation omitted). 3 “[S]o long as the


3
  The Commissioner no longer uses the term “credibility” in evaluating a claimant’s
statements. See Social Security Ruling (SSR) 16-3P, 2016 WL 1119029, at *1
                                           7
ALJ sets forth the specific evidence he relies on in evaluating the claimant’s

credibility, he need not make a formalistic factor-by-factor recitation of the evidence.

Again, common sense, not technical perfection, is our guide.” Keyes-Zachary, 695

F.3d at 1167 (citation and quotation omitted).

         Olson complains that the ALJ did not consider the observations of Deborah

Holmes, Ph.D., regarding Olson’s pain; did not link her conclusions to any evidence

generated after the alleged onset date; did not discuss how obesity contributed to

Olson’s pain; and did not discuss the limited nature of her part-time work and her

employer’s opinion that she was not performing well. She also asserts that the ALJ

selectively took parts of her testimony about how long she would lie down every day

and posits that her allegations of pain and her daily activities are not inconsistent.

But none of these arguments establish that the ALJ’s evaluation resulted in reversible

error.

         Several of Olson’s “contentions amount to an argument that this court should

reweigh the evidence, which we cannot do.” Hendron v. Colvin, 767 F.3d 951, 956

(10th Cir. 2014). That Holmes observed Olson to be in pain, for example, does not

necessarily establish that her pain was disabling. The ALJ’s failure to discuss in

detail other evidence, such as the effects of her obesity and her employer’s evaluation

of her work, also goes to the weight of the evidence.



(Mar. 16, 2016). The analysis, however, remains substantially the same.
Compare SSR 16-3p, 2016 WL 1119029, with SSR 96-7p, 1996 WL 374186 (July 2,
1996).
                                            8
      Olson objects that the ALJ relied on her reports of pain in 2014 and 2015,

before her alleged onset date. But her own statements and evaluations of her pain are

relevant to evaluating her testimony at the hearing. Olson’s admission that she failed

to take her pain medications before her 2014 consultative examination and that she

would suffer less pain had she taken them coupled with her 2015 estimates of

extreme pain notwithstanding relatively normal examination results constitute

substantial evidence supporting the ALJ’s evaluation of her testimony.

                                         III

      The district court’s judgment is affirmed.


                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                          9